



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Klann v. Klann,









2018 BCCA 48




Date: 20180206

Docket: CA44349

Between:

Trevor William
Bird Klann, aka Trevor William

Klann Bird, aka
Trevor William Klann

Respondent

(Claimant)

And

Veronica Klann,
aka Veronica Espino Jasmer

Appellant

(Respondent)




Before:



The Honourable Mr. Justice Groberman

The Honourable Madam Justice A. MacKenzie

The Honourable Mr. Justice Goepel




On appeal from:  An
order of the Supreme Court of British Columbia,
dated March 2, 2017 (
Klann v. Klann
, 2017 BCSC 344,
Vancouver Docket E091805).




Counsel for the Appellant:



I. I. Turaglio





Counsel for the Respondent:



A. N. Winters





Place and Date of Hearing:



Vancouver, British
  Columbia

January 19, 2018





Place and Date of Judgment:



Vancouver, British
  Columbia

February 6, 2018









Written Reasons by:





The Honourable Madam Justice A. MacKenzie





Concurred in by:





The Honourable Mr. Justice Groberman

The Honourable Mr. Justice Goepel








Summary:

The appellant challenges the
chambers judges order varying the amount of spousal support payable by the
respondent under a consent order. She argues that, on the evidence presented,
the respondent did not establish a material change in circumstances. She also
claims the judge erred in law in varying the quantum of support while not
adjusting its duration. The appellant further brings an application to adduce
fresh evidence. Held: application dismissed; appeal dismissed. The fresh
evidence does not meet the test for admission as it could have been discovered
earlier with due diligence and is not material. The chambers judge committed no
error in finding that a material change in circumstances occurred based on the
uncontested affidavit evidence of the respondent and others. The judge
considered the relevant principles under the Divorce Act and did not err in
limiting the variation to amount of support, the only factor impacted by the
material change. There is no automatic requirement that support must be lengthened
if its quantum is reduced.

Reasons for Judgment of the Honourable
Madam Justice MacKenzie:

[1]

The parties to this appeal were married for 11 years before separating
in 2009 and divorcing in 2013. They have two children who are now aged 14 and
16. In January 2011, the terms of a mediated settlement were incorporated by
consent into a court order. It included spousal and child support payable by Mr. Klann
to Ms. Jasmer (formerly Ms. Klann). The spousal support was to
terminate on June 1, 2020.

[2]

On March 2, 2017, on the application of Mr. Klann, Justice Masuhara
reduced the amount of spousal and child support payable retroactive to
January 1, 2016, based on what he determined to be a material change of
circumstances under s. 17 of the
Divorce Act
, R.S.C. 1985, c. 3
(2nd Supp.).

[3]

Ms. Jasmer appeals the variation order. First, she

contends the
chambers judge erred in finding Mr. Klann met the threshold requirement of
a material change in circumstances, as required by s. 17(4.1) of the
Divorce
Act
, by

relying on contradictory, uncorroborated, and incomplete evidence
in imputing a reduced income to Mr. Klann.

[4]

Alternatively, if the judge did not so err, Ms. Jasmer says he erred
in reducing the amount of spousal support without increasing its duration,
largely because he failed to consider the objectives in s. 17(7) of the
Act.

[5]

Ms. Jasmer also applies to adduce fresh evidence.

[6]

For the reasons that follow, I would not admit the fresh evidence, and
would dismiss the appeal.

Background Facts

The 2011 Consent Order

[7]

In January 2011, following mediation, the parties consented to an order (the
2011 consent order) that included these terms, as summarized by the chambers
judge at para. 13:

(a)     The
parties continued to share joint custody and guardianship, and continued to
share parenting of the Children on an equal basis;

(b)     [Mr.
Klann] was to pay [Ms. Jasmer] $3,114 for child support, which was based on a
set-off of the table amounts payable on an income to [Mr. Klann] of $275,000
and $30,000 to [Ms. Jasmer];

(c)     The
Childrens extraordinary expenses were to be paid in proportion to the parties
respective incomes, at the time 68% to [Mr. Klann] and 32% to [Ms. Jasmer];

(d)     [Mr.
Klann] was to pay [Ms. Jasmer] $5,559 per month as spousal support, based on an
income to [Mr. Klann] of $275,000 and $30,000 to [Ms. Jasmer].  Spousal support
was to terminate absolutely on June 1, 2020, with liberty to [Mr. Klann] to
apply to the court for termination of his spousal support obligation prior to
that date;

(e)     The right to review both
spousal support and child support was provided for anytime after May 31, 2013,
with liberty to apply to the court if the parties were unable to agree; ...

[8]

During the marriage, Mr. Klann worked for Phoenix Restorations Ltd.
(Phoenix), a fire and flood restoration company that had been founded by his
father and that he inherited alongside his brother.

[9]

The 2011 consent order provided for a right to review both spousal and
child support upon the liquidation, dissolution, or winding up of Phoenix or if
any shareholder, other than Mr. Klann, ceased to be an employee. The order
did not contemplate a review of support in the event of an involuntary sale by Mr. Klann
of his interest in Phoenix.

The Parties Circumstances

[10]

Ms. Jasmer has a university degree in fashion design and worked for
a design company in Mexico before marrying Mr. Klann. She worked part-time
in low-wage hourly jobs during the marriage. Since the divorce, Ms. Jasmer,
whose primary language is Spanish, has taken courses to improve her English and
has been certified as an esthetician. She has worked since her certification,
although her income was below the level of $30,000 per annum attributed to her
in the consent order (about $7,000 in 2013; $14,030 in 2014; and $19,880 in
2015). However, Ms. Jasmer received a substantial capital payment to
equalize the parties assets and debts. The judge noted at para. 38: At
present, Ms. Jasmer has approximately $610,000 in a cash account. She
deposes that she has been advised that she earns an annual return of 8% on
those funds. This amounts to annual income of approximately $48,000 to which
her spousal support is added.

[11]

Mr. Klann, who has remarried and started a new family, claimed that
since the separation and divorce, Phoenix experienced a decline, partially due
to external forces, and partially due to disagreements between himself and his
brother. As a result, Mr. Klann sought to reduce his support obligations,
and counsel for both parties began corresponding in April 2014.

[12]

On September 30, 2014, Mr. Klanns counsel wrote to Ms. Jasmers
counsel, advising that, using an income of $123,110.64 for Mr. Klann and
$30,000 for Ms. Jasmer pursuant to the
Federal Child Support Guidelines
,

SOR/97-175 [
Guidelines
], Mr. Klanns monthly payments should be
$1,311 for child support and (at the low end) $1,475 for spousal support.
Starting in October 2014, Mr. Klann began paying these reduced amounts. Mr. Klann
claimed that he assumed Ms. Jasmer agreed to this reduction, although Ms. Jasmer
denied having done so.

[13]

Mr. Klanns dispute with his brother over Phoenix culminated in
litigation that settled in July 2015. The result was that Mr. Klann
resigned from the company and sold his interest in the company to his brother.

Reasons of the Chambers Judge

[14]

Mr. Klann presented his application as one to vary support under
s. 17 of the
Divorce Act
and the judge proceeded on that basis. Mr. Klann
argued there had been a material change in circumstances arising from his
significant reduction in income on his departure from Phoenix. He also claimed Ms. Jasmer
was capable of earning more than she did at the time. The parties agreed to
have the matter determined on a summary basis and the chambers judge relied
solely on affidavit evidence, which included expert reports of two Chartered
Professional Accountants and Chartered Business Valuators, Ms. Walters for
Ms. Jasmer, and Mr. Tidball for Mr. Klann.

[15]

The judge found Ms. Jasmer never agreed to a reduction in the
support provided by the consent order, and that Mr. Klann unilaterally
decreased his payments from October 2014 onward.

[16]

Ms. Jasmer argued, in assessing Mr. Klanns income, the court
should consider the fact that Mr. Klann owned 50% of Athabasca Farms Ltd.
(Athabasca), which owns and operates an 89-acre blueberry farm. Mr. Klann
claimed all of Athabascas income went to his father. The judge accepted the
evidence of Mr. Klann, as confirmed by his father, that Mr. Klann did
not have access to the corporate earnings of Athabasca in light of the
historical agreement with his father and brother.

[17]

For 2015, the judge found Mr. Klanns income did in fact decline
because he did not seek new employment. However, the judge went on to note that
Mr. Klanns justification for not seeking employmenthis uncertainty over
the close of the Phoenix transactionwas insufficient in light of his
obligation to support his children and former spouse.

[18]

Therefore, the judge concluded Mr. Klanns income for both 2014 and
2015 should remain at $275,000. Mr. Klanns unilateral reduction of
support in October 2014 was thus unwarranted because his total income could not
be said to have materially changed.

[19]

The judge then found there had been a material change in circumstances
after 2015. He noted that on a subjective basis, Mr. Klann would not have
had knowledge at the time of the consent order that he would have a dispute
with his brother, involuntarily sell his interest in the family business, and
lose his job and dividend income. Had Mr. Klann known these facts, it is
unlikely he would have agreed to support based on the income levels set out in
the 2011 consent order.

[20]

For Mr. Klanns income for the period after 2015 (January 1,
2016  June1, 2020), the chambers judge explained:

[67]      In terms of income for the period post-2015, I
would impute annual income for support purposes at $123,000 plus investment
income.  The $123,000 was the level of employment income which was imbedded in
the total income for Mr. Klann for support purposes under the Consent
Order.  It is apparent that termination of Mr. Klann from employment at
Phoenix would not be the basis of a review.  As a result, at least to this
amount, termination was not an unforeseen event.  I would also add to this the
after-tax return shown on Mr. Tidballs calculation at 7%.  The total
annual income which I thus find appropriate for support payments are:




Year



Amount





2016



152,530





2017



166,543





2018



180,105





2019



196,238





2020



211,964






[21]

The judge dismissed Mr. Klanns argument that Ms. Jasmers
imputed income should be increased based on potential rental income from the
basement suite in her home, greater employment income, and investment income
from the large sum she holds in a bank account (para. 68). The judge noted
the parties knew at the time the income level was imbedded in the 2011 consent
order of the opportunity for rental income and of interest income. He found Ms. Klann
had made appropriate effort to establish herself financially and declined to
vary her income level.

[22]

Based on the revised incomes ascribed by the judge to Mr. Klann
after 2015, the judge ordered monthly support obligations (generated from the
software program DivorceMate), with the termination date for spousal support
(at the mid-level) remaining as in the 2011 consent order, June 1, 2020.

[23]

Finally, the judge concluded Mr. Klann had not established a
substantial alteration in his capacity, means, needs, and financial
circumstances to justify cancelling his arrears of support that had accumulated
following his October 2014 unilateral reduction.

The Issues

[24]

Ms. Jasmer raises the following issues:

1.       Whether the judge erred in
finding Mr. Klann had met the threshold requirement of a material change
of circumstances, as required by s. 17(4.1) of the
Divorce Act
, by
relying on inconsistent, uncorroborated, or incomplete evidence as to Mr. Klanns
income; and

2.       Alternatively,
if the threshold was met, whether the judge erred in reducing Mr. Klanns
spousal support payments without varying the termination date.

Standard of Review

[25]

Ms. Jasmer largely alleges errors of fact which are subject to the
deferential standard of review of palpable and overriding error. That is, such
errors must be plainly seen and material to the outcome:
Housen v.
Nikolaisen,
2002 SCC 33 at paras. 56, 10, 22. Her second ground, alleging
generally a failure to correctly apply the test for a variation, is a question
of mixed fact and law in this case to which the same standard of review applies.

[26]

As this Court said in
K.P.B. v. A.S.R.,
2016 BCCA 382 at para. 15:

The standard of review for a
support order on appeal is deferential. That is because support orders are
fact-based and discretionary. The deference afforded to support orders promotes
finality in family law litigation and recognizes the importance of the trial
judges appreciation of the facts. Thus, while an appeal court may intervene
when there is a material error, a serious misapprehension of the evidence, or
an error in law, it will not overturn a support order simply because it would
have made a different decision or balanced the various factors differently:
Beissner
v. Matheusik
, 2015 BCCA 308 at paras. 37
‑
38.
This deferential standard applies equally to findings of fact, including
inferences made by the trial judge:
Beissner v. Matheusik
, at paras. 38,
44
‑
46.

[27]

Furthermore, this standard of review applies equally to cases heard on
affidavit evidence:
Manore v. Manore
(1995)
,
16 B.C.L.R. (3d) 364
(C.A.) at paras. 17-18. The question for this Court remains whether the
judges conclusions are reasonably supported by the evidence. It is not enough
for Ms. Jasmer to show only that other findings or different inferences
were available on the evidence.

[28]

It is common ground the judge identified the correct legal test for a
variation of spousal support as set out in
L.M.P. v. L.S.,
2011 SCC 64
at paras. 3135. The questions are whether he erred in making the findings
of fact underlying his determination to vary the amount, and correctly applied
that test when he reduced the amount, without extending the duration, of
spousal support.

Discussion

1.
Did Mr. Klann Establish a
Material Change of Circumstances?

[29]

Section 17(4.1) of the
Divorce Act
provides:

(4.1)     Before the court makes
a variation order in respect of a spousal support order, the court shall
satisfy itself that a change in the condition, means, needs or other
circumstances of either former spouse has occurred since the making of the
spousal support order or the last variation order made in respect of that
order, and, in making the variation order, the court shall take that change
into consideration.


[30]

In advancing her position that the judge erred in finding Mr. Klann
had met the onus of establishing the required material change in circumstances,
Ms. Jasmer asserts various errors of fact, misapprehensions of the
evidence, or non-disclosure of information (incomplete evidence) regarding whether
there was a reduction in Mr. Klanns income to justify reducing the spousal
and child support payable.

[31]

Ms. Jasmers arguments essentially amount to disagreements with the
evidence, or the judges findings of fact, as to the financial decline in
Phoenix, the family conflict said to give rise to Mr. Klanns involuntary
departure from Phoenix, the expert evidence as to his post-2015 income, and his
access to income from Athabasca. Interspersed with Ms. Jasmers
submissions are general complaints of insufficient disclosure of financial
records.

[32]

I will address her submissions in turn.

Evidence of Phoenixs Financial Decline

[33]

To begin, Ms. Jasmer disputes Mr. Klanns evidence that Phoenixs
financial health began to decline in 2010 and, in September 2013, began to seriously
deteriorate. Ms. Jasmer says this means Phoenixs
gross
revenues
would have been decreasing during this period, yet they increased sporadically from
2010 to 2015, as indicated by its financial statements.

[34]

Ms. Jasmer says that 2013 was Phoenixs second highest
grossing
year. In 2015, Phoenix had its highest grossing year since 2010.

[35]

But gross revenues, as noted by Mr. Klann, were not the only
indicator in the evidence of the companys financial health. Ms. Jasmers
submissions overlook the financial statements showing that from 2010 to 2015,
Phoenixs
net
income dropped substantially. As Mr. Klann points
out, the costs incurred to earn income must be factored into the calculation of
net income; he provided, in his factum, a chart setting out both net and gross
revenues:




YEAR



NET
  INCOME



GROSS
  REVENUE





2010



$1,928,372



$11,145,060





2011



$1,266,421



$11,923,094





2012



$317,106



$11,507,871





2013



$940,004



$12,645,963





2014



$257,946



$11,920,571





2015



$967,668



$13,679,308






[36]

The figures in the chart are supported by the financial statements. Ironically,
this evidence was adduced by Ms. Jasmer. Thus, the judge did not err in
finding there had been a decline in Phoenixs financial health.

Family Conflict Leading to Mr. Klanns Departure from Phoenix

[37]

Ms. Jasmer says Mr. Klanns evidence, accepted by the chambers
judge, that he was forced to sell his shares in Phoenix to his brother because
the personal and business relationship between them was deteriorating, was
contradicted by other evidence in Mr. Klanns affidavits. She provides as
examples that Mr. Klann and his brother continue to each own half of
Athabasca, as well as property in Whistler and Mission, B.C.

[38]

Ms. Jasmer contends Mr. Klann provided no evidence to show his
relationship with his brother had a negative effect on their joint ownerships. She
also says Mr. Klann did not adduce any written agreement of a certain loan
from his father to his brother and Phoenix. Her further complaints include deficiencies
in Mr. Tidballs evidence and in Mr. Klanns document disclosure, and
complaints about certain of Mr. Klanns evidence being uncorroborated.

[39]

I see no merit in these contentions. As Mr. Klann points out, Ms. Jasmer
did not challenge his evidence in the court below or apply to cross-examine Mr. Klann
on his affidavit evidence. Nor was there any requirement of corroboration
before the judge could accept Mr. Klanns evidence. The judge observed
there was some conflict on the evidence, but noted the parties sought to have
the matter determined on a summary basis. The parties chose to resolve this
matter on affidavit evidence. There was evidence on the record, mainly through Mr. Klanns
affidavits, from which the judge could conclude that Mr. Klann had a
dispute with his brother that resulted in their inability to continue to work
together at Phoenix. The chambers judge committed no reviewable error on this
point.

Expert Evidence of Income

[40]

Both parties retained experts to provide opinion evidence as to Mr. Klanns
Guidelines
income, both before and after his departure from Phoenix. As Mr. Klann
says, the pre-departure income was only relevant to retroactive support and
arrears, and Ms. Jasmer is not appealing the orders relating to those
issues.

[41]

Mr. Klanns post-departure income was relevant to the amount of support
payable going forward, in the event the judge granted a variation. Thus, only
the opinions on that issue, and the facts on which they were based, are
relevant to this appeal.

[42]

The facts and assumptions challenged by Ms. Jasmer did not form the
basis of Mr. Tidballs opinion on Mr. Klanns post-departure income.
Instead, Mr. Tidball took calculations from the report prepared by Ms. Walters
and modified them to account for tax and rates of return.

[43]

As part of this argument, and the one as to whether Mr. Klann had
access to income from Athabasca, Ms. Jasmer submits that Mr. Klann
did not provide the necessary information from his corporations for a full
assessment of his income. Thus, he did not meet his burden to establish a
material change in circumstances.

[44]

However, Ms. Jasmer does not say the facts underlying Ms. Walters
opinion are wrong, and Ms. Walters obviously had enough information to
provide an opinion as to the post-departure income. Furthermore, Ms. Jasmers
complaints about insufficient disclosure of financial information respecting Mr. Klanns
income appear to be fully answered in written reply submissions of Mr. Klanns
counsel at the variation hearing.

[45]

Thus, Ms. Jasmer has not identified a palpable and overriding error
in the judges assessment of the post-departure income. Nor is any alleged
non-disclosure by Mr. Klann relevant as it concerned only the
pre-departure income. Ms. Walters was able to and did provide an opinion
as to Mr. Klanns post-departure income.

Access to Income from Athabasca

[46]

In 2006 (five years before the consent order was made), Mr. Klanns
father sold his interest in Athabasca to Mr. Klann and his brother, who
each received a 50% interest. The sale formed part of the fathers estate
planning. After the sale, the father continued to manage the operations of the
business.

[47]

The evidence reflects that the father, Mr. Klann, and his brother
made an oral agreement that the father would receive all the income of
Athabasca. Mr. Klann had not received earnings from Athabasca since the
sale of its shares.

[48]

The father was diagnosed with terminal cancer in 2015. Mr. Klann deposed
that at his mothers request, he began assisting his parents with their
finances, including becoming familiar with their holdings, and assisting his
father with tasks with respect to Athabasca.

[49]

Ms. Jasmer complains that in assessing Mr. Klanns evidence
from 2016 forward, the judge did not include income she says Mr. Klann
could receive from his 50% interest in Athabasca. She specifically objects to
the judges rejection of the evidence of Ms. Walters in which she assumed Mr. Klann
had, and has, access to the corporate earnings of Athabasca.

[50]

This argument too must fail. It was open to the judge to accept the
evidence of Mr. Tidball excluding any funds from Athabasca in Mr. Klanns
income. This opinion was based on Mr. Klanns evidence, confirmed by his
father, that the family agreed any income from the farm would go solely to the
father. The judge simply accepted the unchallenged evidence as to Mr. Klanns
interest in Athabasca.

[51]

Overall, Ms. Jasmer takes issue with many of the factual findings
of the chambers judge that were open to him based on the affidavit evidence
before him. She has failed to persuade me of any palpable and overriding
factual error.

Fresh Evidence

[52]

On her first ground of appeal, Ms. Jasmer applies to adduce fresh
evidence. The test for admissibility of evidence on appeal is set out in
Palmer
v. The Queen,
[1980] 1 S.C.R. 759 at 775:

(1)     The
evidence should generally not be admitted if, by due diligence, it could have
been adduced at trial provided that this general principle will not be applied
as strictly in a criminal case as in civil cases: see
McMartin v. The Queen
[[1964] S.C.R. 484].

(2)     The
evidence must be relevant in the sense that it bears upon a decisive or
potentially decisive issue in the trial.

(3)     The
evidence must be credible in the sense that it is reasonably capable of belief,
and

(4)     It must be such that if
believed it could reasonably, when taken with the other evidence adduced at
trial, be expected to have affected the result.

[53]

The evidence sought to be admitted is an affidavit of Ms. Jasmer,
sworn October 5, 2017, attaching as one of several exhibits, an appraisal of Mr. Klanns
current residence. The affidavit and exhibits attribute the modest B.C.
Assessment value of the property (mortgaged for a higher amount) to not
accounting for its income-generating potential as a blueberry farm.

[54]

Ms. Jasmer said the appraisal may be material to this Courts
assessment of the veracity of Mr. Klanns financial disclosure and
evidence presented in the court below. In my view, it is not material for two
reasons. First, the fact an appraisal, prepared for the purposes of obtaining a
mortgage, reflects income-producing capacity is not evidence of actual (or any)
income produced. The appraisal does not affect the calculation of Mr. Klanns
income. Second, with due diligence, the appraisal could easily have been
adduced in the court below.

[55]

I would dismiss the application to adduce fresh evidence as Ms. Jasmer
has failed to meet the test in
Palmer
; nor are there any special
circumstances calling for a departure from the
Palmer
criteria:
Jiang
v. Shi
, 2017 BCCA 232 at para. 11.

Conclusion on Material Change in Circumstances

[56]

Finally on this ground, I decline to address the argument Ms. Jasmers
counsel raised for the first time at the end of her reply at the hearing of
this appeal. She submitted the judge erred in using Mr. Klanns after-tax
income, instead of his pre-tax income, to calculate his support obligations.
This argument was raised far too late in the proceedings and in a manner unfair
to Mr. Klann.

[57]

In sum, the first ground of appeal is properly disposed of by application
of the standard of review. Disagreement with the judges findings of fact does
not amount to palpable and overriding error when those findings were open to
him on a consideration of the entire record, including submissions of all
counsel. A review of the record discloses the judges findings were reasonable.
It is not for this Court to reweigh the evidence. I would not give effect to
this ground of appeal.

2.
Reducing Spousal Support Without
Varying Its Termination Date


[58]

Section 17 of the
Divorce Act
governs an application to vary
spousal support:

17 (1)  A court of competent jurisdiction may make an order
varying, rescinding or suspending, prospectively or retroactively,

(a)  a support order or any provision
thereof on application by either or both former spouses;



(4.1)  Before
the court makes a variation order in respect of a spousal support order, the
court shall satisfy itself that a change in the condition, means, needs or
other circumstances of either former spouse has occurred since the making of
the spousal support order or the last variation order made in respect of that
order, and, in making the variation order, the court shall take that change
into consideration.



(7)  A variation order varying a spousal support order should

(a)  recognize any economic
advantages or disadvantages to the former spouses arising from the marriage or
its breakdown;

(b)  apportion between the former
spouses any financial consequences arising from the care of any child of the
marriage over and above any obligation for the support of any child of the
marriage;

(c)  relieve any economic hardship
of the former spouses arising from the breakdown of the marriage; and

(d)  in so far as practicable, promote the economic
self-sufficiency of each former spouse within a reasonable period of time.

[59]

It is common ground the judge identified the correct legal test for the
variation of support orders as set out in
L.M.P.
when he said the
following:

[45]      The first question to address is whether there has
been a material change in the condition, means, needs or circumstances of the
applicant.

[46]      From [
L.M.P.
],
the court stated this with respect to a s. 17 application:

31
Willick
described
the proper analysis as requiring a court to determine first, whether the
conditions for variation exist and if they do exist what variation of the
existing order ought to be made in light of the change in circumstances (p.
688).  In determining whether the conditions for variation exist, the court
must be satisfied that there has been a change of circumstance since the making
of the prior order or variation.  The onus is on the party seeking a variation
to establish such a change.

32        That change of
circumstances, the majority of the Court concluded in
Willick
, had to
be a material one, meaning a change that, if known at the time, would likely
have resulted in different terms (p. 688).
G.(L.)
confirmed that this
threshold also applied to spousal support variations.

33        The focus of the analysis
is on the prior order and the circumstances in which it was made.
Willick
clarifies that a court ought not to consider the correctness of that order, nor
is it to be  departed from lightly (p. 687).  The test is whether any given
change would likely have resulted in different terms to the order.  It is
presumed that the judge who granted the initial order knew and applied the law,
and that, accordingly, the prior support order met the objectives set out in
s. 15.2(6).  In this way, the
Willick
approach to variation
applications requires appropriate deference to the terms of the prior order,
whether or not that order incorporates an agreement.

34        The decisions in
Willick
and
G.(L.)
also make it clear that what amounts to a material change
will depend on the actual circumstances of the parties at the time of the
order.

35        In general, a material
change must have some degree of continuity, and not merely be a temporary set
of circumstances (see
Marinangeli v. Marinangeli
(2003), 66 O.R. (3d)
40, at para. 49).  Certain other factors can assist a court in determining
whether a particular change is material.  The subsequent conduct of the
parties, for example, may provide indications as to whether they considered a
particular change to be material (see MacPherson J.A., dissenting in part, in
P.(S.)
v. P.(R.)
, 2011 ONCA 336, 332 D.L.R. (4th) 385, at paras. 54 and 63).

[47]      Recently Madam Justice Kirkpatrick in
Moazzen-Ahmadi
v Ahmadi-Far,
2016 BCCA 503 stated in regard to material change:

[14]      The seminal decision is
Willick
v. Willick
, [1994] 3 SCR 670 where Mr. Justice Sopinka stated at 688:

...In deciding whether the
conditions for variation exist, it is common ground that the change must be a
material change of circumstances.  This means a change, such that, if known at
the time, would likely have resulted in different terms.  The corollary to this
is that if the matter which is relied on as constituting a change was known at
the relevant time it cannot be relied on as the basis for variation.

[15]      Thus, the test, at its
core, requires subjective knowledge of the change.

[48]      Nothing has been
brought before me to indicate directly that on a subjective basis the knowledge
that Mr. Klann would be involved in a dispute with his brother which would
lead to Mr. Klann selling his interest and which would lead to the loss of
his job and entitlement to dividends.  Had it been, the idea of Mr. Klann
agreeing to support based on a level of income which included substantial
dividends from his company would have resulted in different terms.  Though
there is clear knowledge embedded in the Consent Order of the potential of the
company being dissolved or liquidated (which would trigger a review); and the
potential of Mr. Klann ceasing to be an employee of Phoenix (which would
not trigger a review); the circumstance of an involuntary sale by Mr. Klann
of his interest is not.

[60]

Ms. Jasmer emphasizes that the terms of the prior order are
presumed to have complied with the objectives of the
Divorce Act
(
L.M.P.
at para. 39) and therefore the total amount of spousal support Mr. Klann
agreed to pay under the 2011 consent order (having regard to quantum and
duration) must also be presumed to have been in compliance with the objectives
of the
Divorce Act
.

[61]

Ms. Jasmer submits reducing her quantum of spousal support without
a corresponding variation to its duration means Mr. Klann will be required
to pay significantly less than what the parties agreed to in the 2011 consent
order. She claims this results in a windfall to Mr. Klann and prejudice
to herself, and argues this result does not meet the objectives of the
Divorce
Act
.

[62]

The 2011 order contemplates final termination of spousal support on
June 1, 2020, which date represents the maximum duration for the payment
of Spousal Support to [Ms. Jasmer] pursuant to the
Spousal Support
Advisory Guidelines
.

[63]

In her factum, Ms. Jasmer focused on the judges alleged failure to
satisfy himself that a change in the condition, means, needs or other
circumstances of either former spouse has occurred since the making of the
spousal support order (
Divorce Act
,
s.
17(4.1)). But at the
hearing of this appeal, Ms. Jasmer contended the judge failed to consider
the objectives set out in s. 17(7) of the
Divorce

Act.
I do
not accept this submission.

[64]

Although the judge did not specifically mention s. 17(7), he
recited other relevant parts of s. 17, considered and quoted extensively
from the leading authority on variation orders which comprehensively analyses
s. 17, and discussed in his reasons factors relevant to s. 17(7). He addressed
the parties economic circumstances before, during, and after the marriage. He
recognized that Ms. Jasmers career plan had not yet turned out the way
she planned and noted her original support claim was based on both compensatory
and non-compensatory grounds. This analysis subsumes the factors in s. 17(7).

[65]

It seems to me Ms. Jasmers submission in this case would have this
Court fall into the same type of error that occurred in
L.M.P.
and which
was corrected by the Supreme Court of Canada. Justices Abella and Rothstein,
for the majority, said this:

[47]

If
the s. 17 threshold for variation of a spousal support order has been met,
a court must determine what variation to the order needs to be made in light of
the change in circumstances.  The court then takes into account the material
change, and should limit itself to making only the variation justified by that
change.  As Justice LHeureux-Dubé, concurring in
Willick
,
observed: A variation under the Act is neither an appeal of the original order
nor a
de novo
hearing (p. 739).  As earlier stated, as Bastarache
and Arbour JJ. said in
Miglin
, judges making variation orders under
s. 17 limit themselves to making the appropriate variation, but do not
weigh all the factors to make a fresh order unrelated to the existing one,
unless the circumstances require the rescission, rather than a mere variation
of the order (para. 62).

[66]

In
L.M.P.,
instead of determining whether there had been a
material change of circumstances, the trial judge conducted a
de novo
assessment
of the wifes ability to work as if the variation application were an original
application for support. The trial judge made no finding about whether there
had been a material change in the wifes circumstances since the original order.
The Court of Appeal, relying on the
de novo
assessment to infer a
material change in circumstances, fell into the same error. Ms. Jasmers
submission, in my view, invites the same error of the Court undertaking a
de
novo
hearing in this case. The judge properly limited himself to only making
the variation that is appropriate in light of the material change in
circumstances identified. The factors relevant to s. 17(7) were addressed
by counsel, and it is axiomatic a judge need not record every part of his or
her analysis.

[67]

In my view, Ms. Jasmer has not identified any error in the judges
application of the test in s. 17(4.1) of the
Divorce Act
and
L.M.P.
to the facts as he found them.

[68]

Section 17 of the
Divorce Act
required the judge to limit the
scope of his variation. He could not reweigh the factors underlying spousal
support or disregard the terms of the 2011 consent order. He identified and
applied the relevant legal test for the variation having regard to s. 17,
and appropriately in this case, the
Spousal Support Advisory Guidelines
(
SSAG
):
L.M.P
. at paras. 4750 per Abella and Rothstein JJ., and para. 92(6)
per Cromwell J., concurring;
Domirti v. Domirti
, 2010 BCCA 472 at paras. 40-41.
There were no intervening events to make it inappropriate to recalculate
support using the
SSAG
:
Boekhoff v. Boekhoff
, 2016 BCCA 33 at para. 77
.

[69]

As Mr. Klann says, Ms. Jasmer is wrong to treat quantum and
duration of spousal support as interdependent. While they are conceptually
linked under the
SSAG
, there is no support for Ms. Jasmers
argument that a decrease in quantum must automatically lead to an increase in
duration. There is no sliding scale requirement. Rather, the correct approach
is to adjust spousal support having regard to the respective factors underlying
the amount and duration calculations. In this case, the material change in
circumstances, namely Mr. Klanns sale of his interest in Phoenix and the
corresponding loss of dividend income, informed only the amount. The judge did
not err in adjusting the amount of spousal support while maintaining the duration
contemplated in the 2011 consent order.

[70]

I agree with this submission in Mr. Klanns factum:

75.       The factors underlying amount and duration of
support are different. In the
with child support
, shared parenting
formula, the amount of support is calculated based on the net incomes of both
parents, with a goal of ensuring that the children of the marriage live in
households with similar net disposable income. Duration, on the other hand, is
calculated based on the length of marriage and the length of the remaining
child-rearing period.

See
SSAG
, ss. 8.3, 8.5 & 8.6

76.       The chambers judges decision limited his variation
to amount because the material change in circumstances went to the net
disposable income of the Husbands household. There was no change to the length
of marriage nor the child-rearing period. In so limiting the variation, the
chambers judge refrained from approaching the parties circumstances
de

novo
,
instead making only a variation justified by the material change.

See
L.M.P
. at para. 47, per
Abella and Rothstein JJ.

77.       Had the chambers judge chosen to extend the
duration of support, he would have been ignoring the range for duration, making
the support award effectively contrary to the SSAG. His decision to maintain a
support award that fell within the recommended ranges should be approached with
deference.

See
Domirti
at para. 48

[71]

The judges order was also consistent with the parties intention, as
reflected in the 2011 order that contemplated a possible variation and a final
termination date for spousal support. Ms. Jasmers submission that the
2011 order contemplated a specified sum is misguided because the order was not
for lump sum support. Instead, the order provided for reviewable periodic
support based on the parties respective imputed incomes. The clear intention
was that the end date represented the maximum duration for support in
accordance with the
SSAG.

[72]

I would not accede to this ground of appeal.

Costs

[73]

It is unnecessary to address Ms. Jasmers application for special
costs of the hearing below. Not only is she unsuccessful on this appeal, but
also, the parties did not accept the judges invitation to set the matter of
costs for hearing before him. Consequently, there is no order for costs from
which an appeal may be taken.

[74]

Mr. Klann will have his costs of the appeal.

Conclusion

[75]

In the result, I would dismiss the application to adduce fresh evidence and
dismiss the appeal with costs to Mr. Klann.

The Honourable Madam Justice MacKenzie

I agree:

The Honourable Mr. Justice
Groberman

I agree:

The Honourable Mr. Justice
Goepel


